Citation Nr: 1203213	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-09 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from June 11, 2006 to June 19, 2006 at St. John's Pleasant Valley Hospital in Camarillo, California.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant (according to the January 2008 statement of the case) is a Veteran of the United States Air Force.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 determination (according to the January 2008 statement of the case) of a Department of Veterans Affairs (VA) Medical Center (VAMC) that denied payment or reimbursement of certain medical expenses incurred from June 11, 2006 to June 19, 2006 at St. John's Pleasant Valley Hospital in Camarillo, California.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.

A note in the file reveals that the Veteran failed to appear for his Board hearing scheduled for May 2009.


FINDING OF FACT

The evidence reveals that the Veteran's care on June 11, 2006 was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at St. John's Pleasant Valley Hospital in Camarillo, California from June 11, 2006 to June 19, 2006.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002); 38 C.F.R. § 17.1002 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable Board decision below, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

The Veteran seeks entitlement to payment or reimbursement for the cost of medical treatment provided from June 11, 2006 to June 19, 2006 at St. John's Pleasant Valley Hospital in Camarillo, California.  The Board notes that the record does not show, and the Veteran does not allege, that the treatment he received from June 11, 2006 to June 19, 2006 was for a service-connected disability, for a non-service-connected disability associated with and held to be aggravating a service-connected disability, or that he has been rated totally and permanently disabled due to service-connected disability.  As such, the provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 do not apply to this appeal.

In order to establish eligibility for a nonservice-connected disorder, as in this case, the Veteran has to satisfy all of the criteria under 38 U.S.C.A. § 1725.  See 38 C.F.R. § 17.1002(a)-(i).

VA has denied the Veteran's claim on the basis of the following, as noted in the January 2008 statement of the case:

A VA physician reviewing the [Veteran's claim] determined that [the Veteran] had worsening symptoms for 1 week prior to seeking care at which time he could have sought care at a VA facility.

The Veteran has already met most of the criteria necessary for reimbursement under the provisions of 38 C.F.R. § 17.1002.  The remaining matter, in VA's view, is the following:

Whether the Veteran's June 2006 private hospitalization was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(b).

By implication VA also essentially asserts that a VA facility was feasibly available and an attempt to use them before hand (i.e., a week earlier) would have been reasonable.  38 C.F.R. § 17.1002(c).

As pertinent to the case at hand, the Board observes that VA must weigh the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

As summarized in an April 2008 VA clinic note and a CASE Summary note, on June 9, 2006 the Veteran contacted VA after complaining of having had severe shortness of breath the prior day.  While the Veteran was advised to go to the nearest emergency room, the Veteran started to cough severely and passed out.  He awoke up in the middle of the night, and, as he felt better, decided that he would go to the hospital the following day.  In the early morning, the Veteran again had shortness of breath with exertion and drove himself to the hospital.  The Veteran was admitted to the hospital with symptoms including congestive heart failure and respiratory insufficiency and was admitted to the intensive care unit.  The Veteran has indicated that he arrived at the emergency room on June 10th but that he was not admitted until after 12 midnight on June 11th.

In the assessment portion of an April 22, 2008 VA record, a VA physician stated as follows (with capitalization changed to lower case and abbreviations provided as appropriate):

HOSPITILAZATION 6/10/06 REVIEW-[the Veteran] had chronic shortness of breath and had severe decomposition [on June 9, 2006] which prompted acute hospitalization in an intensive care unit with the diagnosis of chronic heart failure and chronic obstructive pulmonary disorder; I feel it was reasonable that the [Veteran] did not seek medical attention until he did.  He would have gone right after the [VA's telelcare nurse's] call but unfortunately had cough induced syncope.

The issue before the Board is whether the Veteran's June 11, 2006 hospitalization was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In answer to this question, it appears that no healthcare professional (including the unnamed VA physician referenced in the January 2008 statement of the case) has stated or indicated that the Veteran's June 11, 2006 hospitalization itself, at that time, was not of an emergent nature.  This is clearly confirmed by the fact that the Veteran was initially hospitalized in the intensive care unit upon hospitalization.  Additionally, the Board can find no assertion by VA that at the time of the Veteran's admission on June 11, 2006 a VA facility was feasibly available to the Veteran.

As noted, the AOJ has denied the Veteran's claim on the basis that the Veteran had worsening symptoms for 1 week prior to seeking care at which time he could have sought care at a VA facility.  However, even assuming that this were the issue before the Board (i.e., whether the Veteran "should" have sought treatment at a VA facility earlier on), even this question is, at the minimum, in equipoise, as the April 22, 2008 VA physician's note clearly states that the Veteran acted reasonably in seeking care when he did.

Based on the foregoing, the Board finds that entitlement to payment or reimbursement for the cost of medical treatment provided from June 11, 2006 to June 19, 2006 at St. John's Pleasant Valley Hospital in Camarillo, California is warranted.

ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided from June 11, 2006 to June 19, 2006 at St. John's Pleasant Valley Hospital in Camarillo, California is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


